Citation Nr: 0430329	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  96-48 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left ankle disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 RO decision which 
determined that new and material evidence had not been 
submitted to reopen the claims for service connection for 
hearing loss, tinnitus and a left ankle disorder.  The RO 
also determined that service connection for PTSD was not 
warranted.  

In a statement received in April 1998, the veteran withdrew 
his previous request for a hearing.

The RO certified the veteran's appeal to the Board in 
September 2004.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  A January 1974 Board decision denied service connection 
for a left ankle disorder, hearing loss, and tinnitus.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claims of service connection 
for hearing loss, tinnitus, and a left ankle disorder is 
either cumulative of evidence already of record, or is not so 
significant that it must be considered with all the evidence 
of record to fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The January 1974 Board decision which denied service 
connection for a left ankle disorder, hearing loss, and 
tinnitus is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 20.1105 (2004).  

2.  New and material evidence has not been submitted to 
reopen the previously denied claims of entitlement to service 
connection for hearing loss, tinnitus, and a left ankle 
disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) (implementing the VCAA) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In correspondence dated in August 2003, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  In the 
statement of the case and supplemental statements of the 
case, the RO informed the veteran of what the evidence needed 
to show, in order to substantiate the claims on appeal.  

The August 2003 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 119-20.  The notice in 
this case was provided after the initial denial.  However, 
the Pelegrini Court noted that its decision was not intended 
to void existing RO decisions.  Rather, it was sufficient for 
the Board to ensure that proper notice was provided after the 
initial denial.  Id, at 120, 122-4.  In this case the RO's 
letter, SOC, and SSOC provided the required notice, and the 
Board has thereby ensured that the proper notice was 
provided.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran has not been provided a VA examination with 
regard to the veteran's attempt to reopen his claims for 
service connection for hearing loss, tinnitus and a left 
ankle disorder.  Examinations are not required in the case of 
an attempt to reopen a finally disallowed claim.  38 C.F.R.§  
3.159 (c)(4)(iii).  Thus, an examination is not required with 
regard to the issues of new and material evidence to reopen 
claims of service connection for hearing loss, tinnitus and a 
left ankle disorder.  A comprehensive VA examination in 
connection with his claim for service connection for PTSD has 
been conducted.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  

New and Material Evidence

Historically, a January 1974 Board decision denied service 
connection for hearing loss, tinnitus, and a left ankle 
disorder.  In the 1974 decision, the Board found that the 
veteran's left ankle disorder occurred prior to his entry 
into military service, and there was no aggravation of the 
underlying condition during his period of active duty.  In 
addition, the Board noted that the veteran's hearing loss and 
tinnitus were not shown to have been incurred during active 
military service.  That decision represents the last final 
decision of that issue on any basis.  38 U.S.C.A. § 7105

Once a Board decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a) (2001); see also Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Left Ankle Disorder

Evidence on file at the time of the final January 1974 Board 
decision included the veteran's service pre-induction 
examination report which noted a history of injury to the 
left ankle in 1948.  Clinical findings at that time were of a 
ganglion tendon.  Service medical records noted that the 
veteran complained of left ankle pain and eventually 
underwent excision of the mass in his left ankle.  Chronic 
traumatic myositis pathology was noted on biopsy of the mass.  
On service discharge examination, it was noted that the 
veteran reported slight swelling and pain in the left ankle.  
No disabling left ankle residuals were clinically noted.  

Also on file at the time of the final January 1974 Board 
decision was the transcript from the veteran's testimony at 
the December 1971 personal hearing at the RO.  The veteran 
testified that he experienced severe left ankle pain and 
swelling during service which was complicated by poor fitting 
boots.  On VA examination conducted in July 1973, lipoma of 
the left ankle was noted.  X-ray studies were negative.  

In a statement received in December 1971, a service 
acquaintance, noted his observations as to the veteran's 
difficulties and injuries involving the left foot during 
service.

On a VA examination in July 1973, the veteran complained of 
an ankle ache, which caused a limp.  On examination there was 
some atrophy of the left leg.  There was a small scar over 
the Achilles' tendon with underlying soft tissue about the 
size of an egg.  There was no evidence of tenderness, but 
there was slight restriction of motion in the left ankle.  X-
rays were reportedly negative.  The diagnosis was lipoma of 
the left ankle between the Achilles' tendon and the medial 
malleolus.

In its January 1974 decision the Board found that the lipoma 
shown on the July 1973 examination did "not represent a 
service-aggravated progression of his pre-existing 
abnormality."  It concluded that the veteran did not have a 
left ankle disorder that was incurred in or aggravated by 
wartime service.

Evidence submitted since the January 1974 Board decision 
essentially consists of the veteran's statements reiterating 
his contention that his left ankle disability was worsened by 
active service.  

VA and private treatment and examination records, as well as 
records from the Social Security Administration dated from 
May 1988 to November 1996 contain no findings referable to a 
left ankle disability.  No medical evidence or opinions 
regarding the left ankle disorder have been submitted since 
the final decision by the Board in 1974.  

The medical records received since the January 1974 decision 
is new because they were not previously of record.  However, 
they do not bear substantially on the matter under 
consideration.  That is, they provide no information 
regarding the left ankle disability.  As such, they are not 
material.

The veteran's statements are cumulative, because they 
essentially repeat contentions considered in the Board's 
January 1974 decision.

The Board notes no evidence has been submitted which is new 
and material, bears directly and substantially on the 
specific matter under consideration, and by itself or in 
combination with the other evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).

Since the veteran has not presented new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for a left ankle disorder, the claim is 
not reopened.  As the claim is not reopened, the appeal is 
denied.  

In reaching this conclusion the Board has considered the 
implications of VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004) 
and the Federal Circuit's decision in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  The opinion and decision had the 
effect of invalidating provisions of 38 C.F.R. § 3.306(b) 
pertaining to rebutting the presumption of soundness at 
service entrance.  That presumption, is not for application 
in this case because the left ankle disability was noted on 
the examination when he was accepted for service entrance.  
38 U.S.C.A. § 1111 (West 2002).


Hearing Loss and Tinnitus

Regarding the claims for service connection for bilateral 
hearing loss and tinnitus, it is noted that at the time of 
the final January 1974 Board decision, evidence on file 
included service medical records which noted no complaints, 
symptoms, treatment or clinical findings of any hearing 
problem.  Whispered voice testing on service separation 
examination was within normal limits.  

Also on file at that time, were statements and testimony from 
the veteran in which he reported that he suffered sharp pain 
and ringing in his ears after exposure to gunfire and 
aircraft noise.  However, he indicated that acoustic trauma 
to the ears was not discovered until a private physician 
diagnosed such in 1970.  

The December 1971 statement from a service acquaintance 
reported that the veteran was exposed to noise from 
helicopters landing near the hospital in which he worked.

In addition, an April 1972 medical certificate noted acoustic 
trauma at 4000 decibels, right greater than left.  It was 
noted that such could have resulted from wartime noises.  On 
VA examination in July 1973, the diagnosis included bilateral 
hearing loss at 4000 Hertz and tinnitus.  

In its January 1974 decision, the Board noted that the 
service medical records showed no abnormalities of the ears, 
and that current hearing loss or tinnitus were not incurred 
in or aggravated by service.

Since the final 1974 Board decision, the veteran has 
submitted additional VA and private medical records 
reflecting his complaints of tinnitus and hearing loss.  A 
February 1990 hearing impairment medical report reflected a 
diagnosis of tinnitus for over 20 years.  An April 1991 
private medical statement noted that the veteran complained 
of hearing loss, tinnitus and attacks of dizziness.  However 
the doctor related that a complete ear, nose and throat 
examination did not reveal any pathology.  

Records from the Social Security Administration reflected 
that the veteran was awarded disability benefits in a May 
1991 decision with a primary diagnosis of major depression 
and secondary diagnoses including hearing loss and cataracts.  

In this case, some of the evidence presented since the 
Board's 1974 decision is new, in the sense that it was not 
considered by the Board at that time.  It is not, however, 
material.  There is no issue as to the credibility of the 
evidence, even absent the inference of credibility.  The 
deficiency of the new evidence is that it does not shed any 
light on the core issue of veteran's claim of service 
connection.  Specifically, the new evidence essentially 
reflects the veteran's current complaints of hearing loss and 
tinnitus, which is not in dispute and, thus is not new and 
material.  No additional evidence has been submitted which 
tends to show that the veteran's hearing loss and tinnitus 
became manifest during active service or within a compensable 
degree within one year of separation from service.  

The evidence provided by the veteran is cumulative in that it 
shows current hearing loss and tinnitus, and the veteran's 
contentions that these disabilities were incurred in service.  
The existence of a current disability, and the veteran's 
contentions were contained in evidence considered by the 
Board at the time of its January 1974 decision.  Accordingly, 
as the veteran has not presented new evidence to reopen the 
previously denied claim of entitlement to service connection 
for a hearing loss and tinnitus.  Therefore, the claim may 
not be reopened, and the  appeal is denied.  


ORDER

New and material evidence has not been submitted to reopen 
the claims for service connection for a left ankle disorder, 
hearing loss and tinnitus and the claims are not reopened.


REMAND

Under 38 C.F.R. § 3.304(f) (2004), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
these criteria, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  

VA and private medical records dated from December 1990 to 
May 1991 reflect diagnoses including passive aggressive 
personality disorder, major depression, and generalized 
anxiety disorder.

On VA examination in November 1996, the veteran indicated 
that he was trained as a medical technician during service.  
He noted that he served in Korea for 9-months in an 
evacuation hospital.  He related that he was responsible for 
loading and unloading helicopters with the sick and wounded, 
which he found particularly stressful.  It was noted that he 
had anxiety symptoms which had increased over the years.  

The veteran reported social avoidance as well as thoughts and 
dreams of his Korean War experiences.  Sleep difficulty was 
also reported.  The diagnoses included generalized anxiety 
disorder with agoraphobia and possible PTSD with prominent 
anxiety component.  The examiner indicated that the veteran 
had symptoms consistent with PTSD; however such symptoms had 
a particular quality of a prominent generalized anxiety 
disorder.  

The December 1971 statement from a service acquaintance 
confirms many of the events reported by the veteran on the 
November 1996 examination.  

A new examination is needed because it is unclear whether the 
November 1996 examiner had access to the claims file, and 
because clarification is needed as to whether the veteran 
meets the criteria for a diagnosis of PTSD.

Accordingly, this case is remanded, in part, for the 
following:

1.  The veteran should be afforded a 
psychiatric examination.  Following 
review of the claims folder, the examiner 
should express an opinion as to whether 
the veteran, at least as likely as not 
(50 percent probability or more) meets 
the criteria for a diagnosis of PTSD.  If 
this question is answered in the 
affirmative, the examiner should specify 
the stressors supporting the diagnosis.

2.  The AMC or RO should then 
readjudicate the veteran's claim, and if 
it remains denied, issue a supplemental 
statement of the case.

The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



